Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
	At line 7, the phrase “the test relating to the IC” is improper.  Throughout the claim, only the first BIST core is tested, not the (whole) IC.  It is not clear how the status of the (whole) IC be determined.
Claim 3:
	At lines 3-4, the phrase “the message is transmitted from the primary controller to the controller using a ring selector associated with the controller” is confusing as the followings:
(a) What is the purpose of “using a ring selector”??
(b) What exactly is the ring selector doing to the transmission of the message from the primary controller to the controller?
(c1) Should the ring selector be located between the primary controller and the controller or should the ring selector receive  (any) output from the controller?
Claim 13:
	The phrase “a first ring comprising a (single) first BIST core (singular), from the plurality of rings” (at lines 10-11) and the phrase “each of the plurality of rings comprises a respective plurality … BIST cores (plural)” (at lines 11-12) are not corresponding together as the following:
Since the first ring is from the plurality of rings (as recited at line 10-11), and since each of the rings comprises a respectively plurality of BIST cores (plural) (at lines 11-12), should the first ring comprise plurality of BIST cores (plural) (not just a single BIST core)? 

Correction(s) is/ required.

	Friendly reminder, the applicant is requested to review all of the term “the first BIST core” (many appearances), that is later recited in this claim 13 and in claim 16, to make sure whether this term should also be corrected.

Claim 18:
	At line 2, due to the use of confusing word “response”, the phrase “in response” is unclear.  Which element (secondary controller, primary controller or IC) does the response?   And what is that element response to?  
	At lines 9-10, which element should receive a response from the first BIST core?  
	At line 11, which element should determine a status?

Claim 19:
	At lines 3-4, the phrase “the trigger message is received at the secondary controller from the primary controller using … ring selectors ” is confusing as the followings:
(a) What is the purpose of “using ring selectors”??
(b) What exactly  are the ring selectors doing to the trigger message?
(c) Should the ring selectors be located between the primary controller and the secondary controller or should the ring selectors receive (any) output(s) from the secondary controller?

Claims 1-2, 4-12 and 14-17 and 20:
	These claims are rejected because they depend on claims 1, 13 and 18, and contains the same problems of indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-9, 12-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trock et al. (9,983,262 and Trock hereinafter).
Claims 1, 4-5 and 12:
	Trock discloses (figure 1) that a die (60) having a BIST controller (100) [recited ‘controller’], including a selection circuit (102), a detector (104), a status capture (106) and a finite state machine (FSM) (108), the controller comprising:
	asserting initialization signals (109), from the FSM (108) in the BIST controller (100), to the TRNG core [recited ‘transmitting the first testing data to the first BIST core’] (column 3 line 63-column 4 line 7);
	receiving result output signal (55) from a TRNG core (50) [recited ‘receiving a response from the first BIST core’], column 3 lines 41-54; and
	detecting, from the output result signal (55), various fault conditions and generating test status signals (105) [recited ‘determining a status of test’], column 3 lines 54-58.
	Trock does not explicitly teach the retrieving first testing data.  Trock, however, teaches the FSM (108), in the BIST controller (100), asserts initialization signals (109) to the TRNG core (50) via a line/path between the TRNG core (50) and the detector (104) (figure 1, column 3 lines 63-67).

	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to locate Trock’s FSM (108) outside of Trock’s controller (100) so that Trock Trock’s controller (100) would have retrieved the initialization signals (109) from Trock’s FSM (108) and provided such initialization signals to TRNG core (50).  One having ordinary skill in the art would be motivated to do so because locating Trock’s FSM (108) outside of Trock’s controller (100) would have not affect the contents of Trock’s initialization signals.

Claim 2:
	Trock’s TRNG core (50) may include multiple different TRNGs having multiple ring oscillators, each individual ring oscillator is fault tested by the BIST controller (abstract, column 3 lines 31-40 and lines 46-48).

Claim 3:
	Trock’s FSM (108) provides controls the selection circuit (102) to select a portion of the TRNG core to test (i.e. an individual ring oscillator with a multi-ring oscillator TRNG core) (column 3 lines 43-48).

Claims 6-9:
	Trock’s BIST controller (100) performs the stuck-at-1 fault test, the stuck-at-0 fault test, and the transition delay fault test on the TRNG core (50) (column 4 lines 1-7).


Claims 13-14 and 17:
	Trock discloses (figure 1) that a die (60) comprising:
TRNG core (50) may be one or more TRNG cores that have multiple ring oscillators (abstract,  column 3 lines 31-40 and lines 46-48); and
 a BIST controller (100) [recited ‘controller’] including a selection circuit (102) [recited ‘selector’], a detector (104), a status capture (106) (figure 1);
 and a finite state machine (FSM) (108) [recited ‘a first memory storing instructions’];

wherein the BIST controller (100) comprising:
	controlling, by the FSM (108) inside of the controller (100), the selection circuit (102) to select a portion of the TRNG core (50) to test [recited ‘transmit a first instruction to the ring selector indicating selection of a first ring’] (column 3 lines 43-45);
	asserting initialization signals (109), from the FSM (108) in the BIST controller (100), to the TRNG core [recited ‘transmitting the testing data from the controller to the first BIST core’] (column 3 line 63-column 4 line 7);
	receiving result output signal (55) from a TRNG core (50) [recited ‘receiving a response from the first BIST core’], column 3 lines 41-54;
	detecting, from the output result signal (55), various fault conditions and generating test status signals (105) [recited ‘determining a status of test’], column 3 lines 54-58.
	Trock does not explicitly teach the retrieving first testing data.  Trock, however, teaches the FSM (108), in the BIST controller (100), asserts initialization signals (109) to the TRNG core (50) via a line/path between the TRNG core (50) and the detector (104) (figure 1, column 3 lines 63-67).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to locate Trock’s FSM (108) outside of Trock’s controller (100) so that Trock Trock’s controller (100) would have retrieved the initialization signals (109) from Trock’s FSM (108) and provided such initialization signals to TRNG core (50).  One having ordinary skill in the art would be motivated to do so because locating Trock’s FSM (108) outside of Trock’s controller (100) would have not affect the contents of Trock’s initialization signals.

Claims 18-20:
	Claims (18-19) and 20 are rejected for reasons similar to those set forth against claim (1-3) and 5, respectively.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. US 2017/0162276 – Ok et al. – Built-in self-test circuit (BIST), memory device including the same and method of operating the BIST circuit.
b. US 2019/0355436 – Shin – Multi-channel package, and test apparatus and test method of testing the same.
c. US 2009/0024885 – Anzou et al. – Semiconductor integrated circuit and test system thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111